I doubt that the defendant had the right to question in this collateral way the existence of the tribunal as a criminal court. Assuming that he had the right, I deem it sufficient to say that the Legislature could not, without violating section 51 of article 7 of the Constitution, create the city court of Minden without the court's having the jurisdiction in criminal cases that the Constitution says it shall have if created. In other words, the Constitution itself declared what jurisdiction the court should have in criminal cases if the Legislature should see fit to create it. All that the Legislature had to do in that respect was to create the court. *Page 191